Citation Nr: 1400250	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  05-07 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for cystitis, to include as secondary to service-connected herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus. 

2.  Entitlement to service connection for inflammatory bowel disease, to include as secondary to service-connected herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus. 

3.  Entitlement to rating in excess of 30 percent for herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus. 

4.  Entitlement to an effective date earlier than August 3, 2000, for the assignment of a 30 percent rating for herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus.

5.  Entitlement to a combined rating higher than 70 percent prior to August 3, 2000, and higher than 90 percent since February 27, 2002.

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to February 1979.

The matters on appeal to the Board of Veterans' Appeals (Board) arise from September 2003 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2010, the Veteran and her spouse testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In an October 2010 decision, the Board denied each of the claims listed on the title page of this decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a September 2011 order, the Court granted a September 2011 Joint Motion to vacate the Board's decision and remanded these matters to the Board for action consistent with Joint Motion.  Also, at that time, the claim for an increased rating for a tender surgical scar with inflammation, rated as 10 percent disabling, which was also denied in the October 2010 Board decision, was dismissed in the same September 2011 Court order.  

In November 2013 correspondence, the Veteran requested an additional Board hearing regarding the issues currently on appeal; the Veteran was already provided a hearing in April 2010 which she attended with her spouse.  Applicable regulations provide that only one hearing before the Board will be conducted.  38 C.F.R. § 20.1507(b)(1) (2013).  Therefore, the Veteran's request for an additional hearing before the Board is denied. 

The issues of entitlement to an increased rating for mood disorder with depressed features; entitlement to an increased rating for right pelvic cystic mass in the right adnexa; entitlement to an effective date earlier than February 27, 2002, for the grant of service connection for mood disorder with depressed features; and entitlement to a total disability rating based upon individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for cystitis, entitlement to an increased rating for herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus, and entitlement to a combined rating higher than 70 percent prior to August 3, 2000, and higher than 90 percent since February 27, 2002, are REMANDED to the RO via the Appeals Management Center in Washington, D.C.

(The issue of whether the failure of the Board of Veterans' Appeals (Board) to adjudicate whether new and material evidence had been received to reopen a claim for compensation pursuant to 38 U.S.C.A. § 1151 based on medical maldiagnosis, medical maltreatment and medical professional negligence in an October 2010 Board decision constitutes clear and unmistakable error (CUE) is the subject of a separate decision issued simultaneously with this decision under a separate docket number.)


FINDINGS OF FACT

Inflammatory bowel disease (IBD) first noted more than 20 years after the Veteran's separation from service, is unrelated to her service or to any incident therein, and is not shown to be the result of or aggravated by the service-connected herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus.  The probative medical opinion evidence finds that the Veteran does not have an actual IBD diagnosis.  


CONCLUSION OF LAW

The criteria for service connection for inflammatory bowel disease, to include as secondary to service-connected herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus, are not met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2003 and July 2008.  Consistent with the Veteran's request, in October 2013, the Veteran was notified that a VA medical opinion regarding a question involved in her appeal was obtained and that she was provided 60 days to submit additional evidence or argument to which additional argument was timely received.   

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2009 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim decided herein and a VHA medical opinion in January 2013 with a supplemental opinion in October 2013.  Contrary to the Veteran's contentions in a November 2013 letter, 38 C.F.R. § 20.901(a) provides that the Board may obtain a medical opinion from an appropriate health care professional in the Veterans Health Administration of VA on medical questions.  In January 2013, a medical expert opinion was obtained from a gastroenterologist at a VA Medical Center, consistent with the requirements of  38 C.F.R. § 20.901 (a) (2013).  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).   

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2013).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which does not include inflammatory bowel disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

The Veteran contends that she is entitled to service connection on a secondary basis for inflammatory bowel disease because the disability is due to or aggravated by her service-connected herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus. 

Service medical records are negative for any complaints or treatment for inflammatory bowel disease.  On separation examination in December 1978, the Veteran made no complaints regarding her bowels, and her gastrointestinal system was found to be within normal limits.

An August 2000 VA medical report shows that the Veteran reported having a history of irritable bowel syndrome. 

VA and private medical records dated from March 2001 to October 2007 show that the Veteran received intermittent treatment for inflammatory bowel disease.  She had irritable bowel syndrome, constipation with lower abdominal cramps and bloating, minimal rectal bleeding presumed from hemorrhoids, diarrhea, hematochezia, melena, and bowel gas distention.  At no time did any treating provider relate any inflammatory bowel disease to her period of active service.

The Veteran submitted a June 2004 lay statement from her husband in support of her claim.  He stated that he had been married to the Veteran for 14 years.  He reported that the Veteran routinely suffered from nausea, constipation, diarrhea, abdominal pain, and tenderness.  He stated that when she passed gas, the smell was particularly foul.  He also maintained that the Veteran experienced bloody stools with cramps and difficulty in defecation.  He stated that the Veteran had been tested for Crohn's disease and irritable bowel disease for over ten years.  He reported that she was unable to eat, digest, or defecate normally.  He asserted that the Veteran processed meat very poorly and that she became full from eating only a small amount of food. 

On VA examination in June 2008, the Veteran complained of getting cramping when eating certain foods such as yogurt and meat.  She reported having lost 20 pounds in January 2008.  She stated that she suffered from painful bowel movements with constipation alternating with diarrhea.  She denied any hemorrhoids but complained of about three annual episodes of bright red blood from the rectum.  Upon reviewing the Veteran's file, the examiner noted that the Veteran had a remote history of inflammatory bowel disease at the time of her incidental appendectomy.  She was also noted to have problems with minimal rectal bleeding intermittently, presumably from hemorrhoids.  The examiner found that in December 2003, the Veteran was reevaluated for abdominal/pelvic pain and repeat surgery.  At that time, she described symptoms of constipation and new onset of bright red blood from the rectum.  She was assessed to have symptomatology consistent with constipation and gastrointestinal symptoms.  The Veteran was referred to gastroenterology in August 2004 for an episode of bright red blood from the rectum and found to have diverticulosis in the sigmoid colon in December 2004. Examination revealed an obese, soft, nondistended, and nontender abdomen.  There were no organomegaly or masses appreciated.  There was also no evidence of hemorrhoids. 

The examiner diagnosed the Veteran with intermittent diarrhea alternating with constipation.  There was insufficient evidence to diagnose a chronic condition, and the examiner found that the condition was suggestive of irritable bowels.  There was no evidence of diverticulitis, as there were few diverticula found on colonoscopy. The examiner opined that it was less likely as not that the Veteran's gastrointestinal symptoms were the result of her service-connected pelvic conditions because she had not had a formal diagnosis of irritable bowel disease, nor was there any evidence of diverticulitis or inflammatory bowel disease.  The examiner further opined that it was less likely as not that the Veteran's diverticulosis/diverticulitis was due to her service-connected pelvic disorders.  The examiner explained that the Veteran had only one remote mention of inflammatory bowel disease at the time of her appendectomy and that multiple subsequent imaging tests, including colonoscopy and CT scan, did not reveal any diverticulitis or inflammatory bowel disease.  The examiner also stated that although the Veteran had evidence of diverticulosis on colonoscopy, her pelvic issues would not be an etiology for diverticulosis.

The Veteran and her husband testified before the Board at a hearing in April 2010. Testimony revealed that the Veteran had severe pains on the sides when she attempted to have a bowel movement.  She testified that she alternated between diarrhea and constipation.  She reported that she had found blood in her stools.  The Veteran's husband testified that a physician had told them that the Veteran's condition was severe enough that it had literally taken away from her ability to eat, digest, and defecate normally.  He reported that she had been diagnosed with diverticulitis and inflammatory bowel disease but that her medical records had listed the disease under different headings such as Crohn's disease, enteritis, and ulcerative colitis.  He stated that a physician had explained to him that Crohn's disease usually affected the large bowel but that diverticulitis and inflammatory bowel disease were the same disease.  He asserted that inflammatory bowel disease could lay dormant for many years and that although the symptoms would subside, there was no cure for the disease itself.  He further maintained that the Veteran's pelvic inflammatory disease and endometriosis affected and aggravated the Veteran's inflammatory bowel disease. 

The Veteran has also submitted medical treatises regarding the symptoms of inflammatory bowel disease. 

In a January 2013 VHA opinion, Dr. T. Schnell, M.D., a Section Chief of Gastroenterology, stated that he had reviewed all of the Veteran's claims files.  He noted that the Veteran was in service from June 1975 to February 1979.  He found that the Veteran had no gastrointestinal tract complaints while in service that would be interpreted as inflammatory bowel disease (IBD).  At various time the terms IBD and IBS (irritable bowel syndrome) were mentioned, but apparently the first record of symptoms that might be compatible with either of those diagnoses was in August 2000 when the term IBS was used in connection with constipation, some rectal bleeding, and abdominal pain.  He noted that was 21 years after the Veteran's discharge from service.  From previous reviews, there had been no imaging or other evidence of true IBD.  Although there were second hand reports from non medical people (apparently the Veteran's husband), Dr. Schnell agreed that without definite primary source documentation there was no evidence available to him of IBD.  The Veteran's symptoms which started around 2000 did in some descriptions seem compatible with IBS of the alternating constipation/diarrhea type.  She did apparently have a colonoscopy done in December 2004 which showed diverticulosis, but no evidence of IBD.  

Dr. Schnell furthered that it should be noted that the diagnoses of IBD and IBS are frequently confused both because the abbreviations and some of the symptoms are very similar.  To make a diagnosis of IBD normally requires gross visual changes (on endoscopy or at the time of surgery) compatible with true inflammation of the colon or small bowel and ideally histologic confirmation of the diagnosis.  Since neither apparently existed, it was not possible to make a diagnosis of IBD in this case.  Thus, the VA physician opined that it was unlikely that the Veteran had ever had inflammatory bowel disease and it was unlikely that the Veteran had inflammatory bowel disease related to her scarring or surgeries.  

In October 2013, a supplemental opinion was received from Dr. Schnell.  He noted that he again reviewed all of the Veterans claims file and he opined that there was still no evidence that the Veteran has or had inflammatory bowel disease (IBD) and that thus there was also no evidence that she had IBD related to her scarring or surgeries.  He stated that the only hint of IBD was from a pathology report of December 14, 1976, of the incidental appendectomy which noted inflammatory cells in the lumen of the appendix.  Dr. Schnell concluded that was a nonspecific and not uncommon finding in incidental appendectomy specimens and since the Veteran subsequently had at least four abdominal surgeries, three colonoscopies, two upper GI endoscopies, at least three abdominal CT scans, and one barium enema without any mention of IBD, there was zero evidence to support the diagnosis of IBD.

In this case, the Board finds that the medical opinions provided in June 2008 and in January 2013, and the supplemental opinion in October 2013 clearly conclude that the Veteran has not been diagnosed with IBD.  It appears that VA medical records noting IBD are a recitation of information provided by the Veteran.  Dr. Schnell, in his January 2013 and October 2013 opinions provided a comprehensive discussion of the pertinent evidence of record and provided a clear medical rationale for the fact that there was no evidence to support a diagnosis of IBD.  That conclusion is consistent with the prior June 2008 VA examiner's conclusion.  Moreover, the Veteran has not submitted any evidence to the contrary medical evidence that she has been definitively diagnosed with IBD.  The Board finds Dr. Schnell's medical discussion insightful, specifically that a diagnosis of IBD normally requires gross visual changes (on endoscopy or at the time of surgery) compatible with true inflammation of the colon or small bowel and ideally histologic confirmation of the diagnosis.  In finding that neither apparently existed in this case, and opining that it was not possible to make a diagnosis of IBD, Dr. Schnell relied on numerous diagnostic tests that failed to note any observed gross visual changes.  While there was only a hint of IBD from a pathology report of December 14, 1976, of the incidental appendectomy, Dr. Schnell concluded that was a nonspecific and not uncommon finding in incidental appendectomy specimens.  Significantly, Dr. Schnell referred to the Veteran's subsequent four abdominal surgeries, three colonoscopies, two upper GI endoscopies, at least three abdominal CT scans, and one barium enema without any mention of IBD to support a conclusion that a diagnosis of IBD was not supportable based on the medical evidence of record.  The Board finds that the most recent January 2013 VHA opinion and addendum, in conjunction with the June 2008 VA examiner's opinion, highly persuasive in interpreting the medical evidence and finding that a diagnosis of IBD is not warranted.  Thus, absent evidence of an actual IBD diagnosis, service connection on a direct or secondary basis for inflammatory bowel disease must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

However, even if, for the sake of argument, the Veteran had a diagnosis of IBD, the medical evidence of record would still not support an award of service connection on a direct or secondary basis.

Service medical records are negative for any complaints or treatment for inflammatory bowel disease.  On separation examination in December 1978, the Veteran made no complaints regarding her bowels, and her gastrointestinal system was found to be within normal limits.  The first documentation that the Veteran had IBD was in her recitation to VA health care providers in September 2000, more than 20 years after discharge from service.  In view of the lengthy period without treatment, there is no evidence of a continuity of symptomatology, and this weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Furthermore, none of the post-service VA and private medical records noting IBD relate that condition to her period of active service or to her service-connected herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus.  In fact, the June 2008 VA examiner opined that it was less likely as not that the Veteran's gastrointestinal symptoms were the result of her service-connected pelvic conditions because she had not had a formal diagnosis of irritable bowel disease, nor was there any evidence of diverticulitis or inflammatory bowel disease.  The examiner further opined that it was less likely as not that the Veteran's diverticulosis/diverticulitis was due to her service-connected pelvic disorders.   The VHA opinion provided in January 2013 and supplemental October 2013 VHA medical opinion shows that the VA physician, a gastroenterologist, opined that it was unlikely that the Veteran has had inflammatory bowel disease related to her scarring or surgeries.  

Thus, the only medical opinions of record are clearly against a finding of any relationship to the Veteran's active service or as secondary to a service-connected disability.   Moreover, the Board again notes that the June 2008 VA examiner and January 2013 VHA physician both have medically opined that an actual diagnosis of IBD is not supported by the evidence of record, during any period of the appeal.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998). 

In this case, competent medical experts provided opinions and the Board is not free to substitute its own judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are no other contrary medical opinions of record.  The Board notes that the law requires that an adequate examination or opinion must support its conclusion with an analysis that can be weighed against contrary opinions and be based upon prior medical history and examinations.  38 C.F.R. § 20.901 (2013); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board finds that the January 2013 physician had access to an accurate and complete history and provided a thorough rationale for his conclusions, to include a discussion of the pertinent evidence of record and a clear explanation of the examiner's medical findings.  Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the VHA opinion is adequate and highly persuasive. 

In this case, there are no favorable medical opinions of record that conclusively show that the Veteran is diagnosed with IBD, or that any IBD is related to service or secondary to a service-connected disability.  The only evidence in support of the claim is the Veteran's and her husband's lay statement that she has inflammatory bowel disease related to her active service or as secondary to her service-connected herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus.  The Board notes that the Veteran's statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran is competent to report constipation, diarrhea, bloody stools, and other gastrointestinal symptoms.  However, she is not competent to attribute those symptoms to a specific underlying pathology or diagnosis.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). Therefore, the Veteran and her husband can testify to that which they are competent to observe, such as diarrhea and bloody stools, but they are not competent to provide a medical diagnosis for any inflammatory bowel disease or to relate any inflammatory bowel disease medically to her service or a service-connected disability.  Neither the Veteran nor her husband have been shown to have the medical expertise to discern the nature of any current gastrointestinal and/or bowel symptoms nor do they have the medical expertise to provide an opinion regarding the etiology of any related disability.  The issue does not involve a simple diagnosis.  Thus, the Veteran's and her husband's lay assertions are not competent or sufficient to render an opinion as to whether the Veteran actually has a diagnosis of IBD and if so, the etiology of such disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, their lay opinion are outweighed by the opinions of medical doctors who have opined that a diagnosis of IBD is not warranted and that any IBD was not related to service or a service-connected disability.

The Board further considered the medical articles and treatise-type evidence submitted in support of the claim.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Here, the medical articles are not accompanied by the opinion, discussion, or review of any medical expert with discussion of the Veteran's specific complaints and medical history.  Thus, the Board concludes that the medical articles are insufficient to establish the required medical nexus opinion required in this case.  Moreover, the articles are general in nature, and they do not significantly approach the facts and circumstances surrounding the Veteran's case.  The Board, therefore, finds that the medical articles are of little probative value.  Obert v. Brown, 5 Vet. App. 30 (1993); Beausoleil v. Brown, 8 Vet. App. 459 (1996); Libertine v. Brown, 9 Vet. App. 521 (1996).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for inflammatory bowel disease, to include as secondary to service-connected herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinki, 1 Vet. App. 49 (1990). 


ORDER

Service connection for inflammatory bowel disease, to include as secondary to service-connected herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus, is denied. 


REMAND

The Veteran contends that she has cystitis either directly related to service or related to her service-connected hernia surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus 

A July 1988 private medical report notes that the Veteran complained of bladder irritability symptoms after suffering injuries in a work-related accident three months previously.  She reported experiencing urinary incontinence, increased daytime urinary frequency, nocturia, burning sensations with urination, and urgency to void. She stated that she voided eight to ten times during the day and two to three times during the night. 

An August 1988 cystoscopy revealed slight shift of cystometry curve to the right side, decreased bladder contractile ability with evidence of spasticity, decreased external urethral sphincter pressure with evidence of spasticity, and increased residual urine.  An August 1988 voiding cystourethrogram indicated normal voiding study with posterior urethral angle of 110 degrees and urethral angulation of 20 degrees.  There was complete bladder emptying following micturition and no evidence of cystocele.  In October 1988, the Veteran underwent another cystoscopy that showed grade I to grade II trabeculation and moderate trigonitis, pseudomembranous type. 

Post-service VA and private medical records dated from November 1995 to August 2008 show that the Veteran received intermittent treatment for her cystitis.

In a June 2008 VA examination report, no evidence of any active inflammation of the Veteran's bladder, such as cystitis, was found.  However, no etiological opinion was provided by the examiner as to previous diagnosis of cystitis.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the Board finds that the June 2008 VA examination is inadequate and that a new examination is warranted.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

With regard to the claim for a higher rating for herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus, the Veteran last underwent a VA examination in June 2008, more than five years ago.  Therefore, to ensure that the record contains evidence indicating the current severity of the Veteran's service-connected herniated surgical scarring disability, a more contemporaneous examination is needed, with findings responsive to all applicable rating criteria.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that the issue of entitlement to an earlier effective date for the award of a 30 rating and the issue of a combined rating higher than 70 percent prior to August 3, 2000, and higher than 90 percent since February 27, 2002, is inextricably intertwined with the issue of the rating assigned for herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus, and the Board will defer a decision on those issues.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination, by a medical doctor examiner with the appropriate expertise, to determine the nature and etiology of any cystitis.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  The examiner should reconcile the findings in the June 2008 VA examination report and provide the following:

a)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has cystitis related to service.  The examiner must consider the Veteran's statements regarding the onset and statements regarding the continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that cystitis was caused by the Veteran's service-connected herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus disability.

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that cystitis is aggravated by the Veteran's service-connected herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2013). 

2.  Then, schedule the Veteran for a VA examination, by a medical doctor examiner with the appropriate expertise, to determine the current nature and severity of service-connected herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner is requested to identify and describe the severity of all symptomatology associated with the herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus disability, to include findings applicable to scars.

3.  Then, readjudicate the claims remaining on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


